By the Court,

Paine, J.
On looking into the papers in this case, we are satisfied that the issue sent to the circuit and tried, was an immaterial issue. ' The question of fact that should be presented, is whether the improvements were paid for by Merrill within the two years after the sale to him, as the statute requires, and not whether he furnished evidence to the commissioners of such payment.
The answer in its present form is defective, and if it had been demurred to, the demurrer would have been sustained. But *202as an immaterial issue was joined and tried, and the counsel for the respondent asked leave on the argument of the motion for judgment on the verdict, to file an amended answer, we have decided to allow a further answer to be made, to be filed within ten days.
Dixon, C. J., took no part in the decision of this case, having been of counsel.